Per Curiam.
Petitioner seeks a stay of execution on the theory that either Congress or the Legislature of the State of Texas might determine that actions of the International Court of Justice (ICJ) should be given controlling weight in determining that a violation of the Vienna Convention on Consular Relations is grounds for vacating the sentence imposed in this suit. Under settled principles, these possibilities are too remote to justify an order from this Court staying the sentence imposed by the Texas courts. And neither the *760President nor the Governor of the State of Texas has represented to us that there is any likelihood of congressional or state legislative action.
It is up to Congress whether to implement obligations undertaken under a treaty which (like this one) does not itself have the force and effect of domestic law sufficient to set aside the judgment or the ensuing sentence, and Congress has not progressed beyond the bare introduction of a bill in the four years since the IC J ruling and the four months since our ruling in Medellín v. Texas, 552 U. S. 491 (2008). This inaction is consistent with the President’s decision in 2005 to withdraw the United States’ accession to jurisdiction of the ICJ with regard to matters arising under the Convention.
The beginning premise for any stay, and indeed for the assumption that Congress or the legislature might seek to intervene in this suit, must be that petitioner’s confession was obtained unlawfully. This is highly unlikely as a matter of domestic or international law. Other arguments seeking to establish that a violation of the Convention constitutes grounds for showing the invalidity of the state-court judgment, for instance because counsel was inadequate, are also insubstantial, for the reasons noted in our previous opinion. Id., at 502, n. 1.
The Department of Justice of the United States is well aware of these proceedings and has not chosen to seek our intervention. Its silence is no surprise: The United States has not wavered in its position that petitioner was not prejudiced by his lack of consular access.
The application to recall and stay the mandate and for stay of execution of sentence of death, presented to Justice Scalia, and by him referred to the Court, is denied. The application for stay of execution of sentence of death, presented to Justice Scalia, and by him referred to the Court, is denied. The petition for a writ of habeas corpus is denied.

It is so ordered.